Title: From John Adams to Benjamin Stoddert, 23 July 1800
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy July 23d 1800

I received this morning your favor of the 12th, & thank you for the summary of the stations, & destinations of the Navy. At the same time, I received your other letter of the same date, & have read all its inclosures, which I return with this. Nothing affects me so much, as to see complaints against officers who have distinguished themselves by their vigilance, activity & bravery, in the service as Maley has done; but the complaints must not be rejected without enquiry. I leave this business to your wisdom, as well as the other complaints against other officers. The transgression of the British Captain, in opening the letters of Dr. Stevens to Capt Talbot, can be redressed only by a representation to the court of St. James’s, where so many circumstances of justification or excuse or palliation will occur, that I doubt whether it is expedient to take any trouble about it. If you think otherwise, you may furnish the Secretary of State with copies & he may instruct Mr. King to acquaint the ministry with them. It is not worth while to make any vehement representation about it.
With great regard &c.
